         Case 1:16-cv-07279-LAP Document 35 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMMANUEL BRUNTSON,

                      Plaintiff,
                                               No. 16-CV-7279 (LAP)
-against-
                                                       ORDER
THE CITY OF NEW YORK, et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     On March 13, 2020, Defendants provided a status update to

the Court, indicating that Plaintiff had been released from

custody and that Plaintiff wished to continue to pursue his

claims.    (See dkt. no. 34 at 1-2.)       Since that update, however,

nothing has been filed to the docket.          Accordingly, Plaintiff

and counsel shall confer and inform the Court by letter no later

than April 16, 2021 of the status of the action.            Failure to do

so may result in the dismissal of the case, without prejudice,

for failure to prosecute.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
